Per Curiam.
This writ of error brings up the determination of the Supreme Court in a matter of double taxation of real estate for the year 1906. The property in question, known as lot No. 10, in block No. 152, on the assessment map of the city of Newark, is for the most part covered by the passenger station of the Pennsylvania railroad at Market street, Newark, and the platform appurtenant thereto. The remainder, about one-quarter of the plot, is occupied by railroad tracks. The Supreme Court, whose opinion is reported in 46 Vroom 385, sub nom. In re United New Jersey Railroad and Canal Co., found as a fact that the tract in question formed no part of the roadbed of the railroad, but was what is known for purposes of railroad taxation as “second class” property, which before the passage of the supplement (Pampb. L. 1906, p. 571) to the railroad taxation act of 1888, was taxable by the state board of assessors: and having held that supplement constitutional (Central Railroad Co. v. State Board of Assessors, 46 Vroom 120), and finding a tax to have been imposed on the tract, both by the state board of assessors and by the city of Newark, for the year 1906, adjudged that the tax imposed by the city of Newark was lawful and should stand, and directed that assessed by the state board of assessors to be set aside.
This court, having reversed the decision of the Supreme Court as to the supplement of 1906 and having declared it unconstitutional, it follows that the reverse course is proper with regard to the tax under review, which should have been assessed and collected under the law as it stood in the absence of the supplement of 1906 (Pampb. L., p. 571), viz., by the state board of assessors and not by the city of Newark. By consent of counsel let the judgment of the Supreme Court be reversed, without costs, and in lieu thereof a judgment entered affirming the tax levied by the state board, and setting aside that imposed by the city of Newark.
*832For affirmance—None.
For reversal—Ti-ie Chief Justice, Garrison, Swayze, . Reed, Teenci-iard, Pabkee, Bergen, Minturn, Bogeet, Yredenburgh, Yroom, Gray, Dill, J.J. 13.